GOLDTHWAITE, J.,
dissenting. — I am not disposed to question the correctness of the principles upon which the decision of the Court is founded; but I think they are mistakenly applied to the case before us. The peculiar condition of all new countries is such, that the factum of domicil, or residence, is essentially different from what it is in an older country, or a city. The domus, in the first instance, is either a tree top or a mere hovel, and the hammer of the artizan and the axe of the woodman must, in most cases, precede the removal of the family of the settler. His duties as a citizen commence with his first preparatory act of settlement, and after ten days actual residence, he may be compelled to defend the home which he is preparing. If the duties of citizenship are thus imposed on him, I can see no reason why his privileges should not date from the same period, if they became perfect by a continuation of residence for the required time.
I think it should have been put to the jury to determine from the evidence before them, whether the acts done by Mr. Hallett, with relation to his foundry, were performed with the intention to make a permanent residence amongst us, and if they so found them, that his residence commenced with the first act, independent of the then domicil of his family.